Exhibit 10.1

 

Contact:    Brad E. Schwartz – (757) 389-5111    www.monarchbank.com

Date:

   September 26, 2006

MONARCH BANK FORMS INVESTMENT AND INSURANCE

COMPANY “VIRGINIA ASSET GROUP, LLC”

Chesapeake, VA – Monarch Financial Holdings, Inc. (Nasdaq MNRK), parent company
of Monarch Bank, announced the formation of a new company focused on investment
management and insurance. Mr. Darin M. Ely will join the management team of
Monarch Bank and serve as Virginia Asset Group’s President. Brad E. Schwartz,
Executive Vice President, stated “the formation of this company is more of a
partnership between Darin and his team of investment and insurance
professionals, and the existing investment and insurance program at Monarch.
This is a win-win for both of our clients. Through Mr. Ely’s leadership and
expertise we feel we can deliver a broader and better mix of solutions for our
banking clients. By building an even stronger program we expect this to enhance
our profitability from these lines of business.”

Virginia Asset Group will immediately have seven licensed investment and
insurance professionals serving Hampton Roads and the Outer Banks of North
Carolina. The new company’s headquarters is located at 621 Lynnhaven Parkway in
Virginia Beach, with services also provided throughout Monarch Bank’s eight
office network.

Monarch Bank is a community bank with two offices in Chesapeake, three offices
in Virginia Beach, and three offices in Norfolk, Virginia. Services are also
provided through fifty ATMs located in the South Hampton Roads area and the
Outer Banks of North Carolina, “Monarch Online” consumer and business internet
banking (www.monarchbank.com), and our 24-hour phone banking system. Our
subsidiaries include Monarch Home Funding, LLC (secondary mortgage origination),
Virginia Asset Group, LLC (investment and insurance solutions) and Monarch
Capital, LLC (commercial mortgage brokerage). Monarch offers investment services
through its ownership in BI Investments, LLC (investments and asset management),
and insurance services through its ownership in Bankers Insurance, LLC
(full-service insurance agency). The shares of Monarch Bank are publicly traded
on the NASDAQ Capital Market under the symbol “MNRK”.

This press release may contain “forward-looking statements,” within the meaning
of federal securities laws that involve significant risks and uncertainties.
Statements herein are based on certain assumptions and analyses by the Bank and
are factors it believes are appropriate in the circumstances. Actual results
could differ materially from those contained in or implied by such statements
for a variety of reasons including, but not limited to: changes in interest
rates; changes in accounting principles, policies, or guidelines; significant
changes in the economic scenario; significant changes in regulatory
requirements; and significant changes in securities markets. Consequently, all
forward-looking statements made herein are qualified by these cautionary
statements and the cautionary language in the Bank’s most recent Form 10-K and
10-Q reports and other documents filed with Federal Reserve Bank. Monarch Bank
does not undertake to update forward-looking statements to reflect circumstances
or events that occur after the date the forward-looking statements are made.